Title: From John Adams to John Sevier, 6 March 1798
From: Adams, John
To: Sevier, John



Sir
Philadelpa: March 6th. 1798.

I have received the Letter, you did me the honour to write me, on the 6th of February last.
It is very certain, I have never given any orders, that will warrant or justify any proceedure, despotic or inimical to the Liberties of our Citizens but on the Contrary was entirely uninformed, untill I received your Letter, that any transaction of the kind you describe, had been practised or contemplated.
I enclose a Copy of a Letter, since written by my direction to Lt. Coll: Butler—I cannot hower close this Letter without enquiring whether the Honorable David Campbell Esqr:, one of the Judges of the Superior Courts of Law, and Equity, in your State, is the person who wrote and signed, the name of Campbell, to a late publication in a Knoxville Gazette?
I have the Honour to be, with great respect / Sir, Your most Excellencys most Obedient / and most Humble Servant—

John Adams